Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant’s amendments are sufficient to overcome the rejection of claims 2–4, 6–15, and 17–24 under 35 U.S.C. § 112(a).  Accordingly, that rejection is withdrawn.  
The amended claims now require selection of “the selected location of the previously visited locations” before generating the VR presentation that includes a view of the selected location.  Doing so causes the visitor device to move from “the current location” to “the selected location” prior to generation and display of the VR representation.  This is important because the specification only provides support for displaying a VR representation of the current location of a visitor device.  Displaying a different location requires moving to the new location before a VR representation of that different location may be displayed.  See Spec. ¶88.

Applicant’s arguments with respect to the rejection of claims 2–4, 6–15, and 17–24 under 35 U.S.C. § 103 have been considered but are moot in view of the new grounds of rejection.
Double Patenting
Applicant has failed to traverse or otherwise overcome the double patenting rejection of claims 2–4, 6–15, and 17–24.  That rejection is maintained for the reasons set forth below. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  2–4, 6–15, and 17–26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 in view of Hagenbuch, Zyda and/or Sud.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 teaches storing and transferring VR data sets used to generate a VR representation of a selected location.  As discussed below, Hagenbuch teaches transferring VR data sets for event locations to a visitor device and dynamically generating one or more paths that connect the current location of the visitor device to at least one of the event locations.  Zyda teaches displaying user query results and Sud teaches receiving image results in response to a query.  Hagenbuch is a substantially identical VR system to the inventions claimed in the above identified patents and it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer VR data sets for event locations and generate paths to the event locations as described by Hagenbuch to permit visitors to navigate to event locations within the virtual universe.  The motivation to incorporate the subject matter of Zyda and Sud mirrors that set forth below with respect to the prior art rejection. 
The Examiner believes the relationship between the claims is apparent, so a detailed mapping has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claims  2–4, 6–15, and 17–26 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims copending Application No. 16/792,793 (reference application) in view of Hagenbuch Zyda, and/or Sud.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims the independent claims of the ‘793 application teach storing and transferring VR data sets used to generate a VR representation of a selected location, generating paths and displaying the paths 
The Examiner believes the relationship between the claims is apparent, so a detailed mapping has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2–4, 6–15, and 17–24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch (US 7,298,378) in view of Zyda (US 2011/0214071).

With regard to claim 2, Hagenbuch discloses a method for access to virtual reality (VR) representations in a virtual universe via a computer network, the method comprising: 
storing a plurality of VR data sets at a data server (VR data servers store VR data and VRR records are stored at the network database; both elements are part of a VR data set)(4:57–64; 5:21–22), each VR data set defining a VR representation of a location within a virtual universe (VR data includes a representation of a point)(4:57–58; 5:44–48); 
storing a history of locations previously visited by a visitor device within a virtual universe (browser may store a history of points visited by a visitor in prior visits)(9:31-34), wherein the locations are associated with a plurality of VR data sets (the VR data includes a representation of each point)(4:57–58; 5:44–48);
transferring one or more of the VR data sets for the locations from the VR data server to a the visitor device (VR browser obtains VRR records and also uses VR browser uses the network address of the VR data server to request a data set representing a selected point)(6:36–39; 6:53–61); 
dynamically generating one or more paths that each connect a current location of the visitor device to at least one of the previously visited locations (users may define a path from a current location to any other location, including a location previously visited)(9:3–34);
generating a map of the dynamically generated paths in the virtual universe based on the transferred VR data sets (VR browser may display paths 42 and 54)(fig. 5; 7:50–53), wherein a selected location of the previously visited locations is received from the map (users may move along the path be selecting points)(7:21–25; 7:50–58); 
generating a VR presentation that includes a view of a selected location of the previously visited locations (VR browser may display a representation of a location, including locations along the path defined by previously visited locations, in window 50)(fig. 5; 7:38–46; 9:31–34).

Zyda discloses a similar system for displaying information within a virtual world (Abstract; fig. 5).  Zyda teaches generating a VR presentation including a view of one or more real-time query results (real-world news may be obtained and displayed)(e.g., fig. 5; ¶54) to a received user query (updates may be retrieved in response to a user request)(¶36) regarding the selected location (news may be related to locations in the virtual world, such as real-world weather correlated to virtual regions of the virtual world)(¶37–39) queried from an external web source (real world news may be received over the internet)(¶35).  This would have been an advantageous addition to the system disclosed by Hagenbuch since it would have allowed users to obtain information about the selected location, such as weather or news associated with the location, allowing users to experience changes in the virtual world or learn more about locations and objects in the virtual world.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow users to query external web sources for information regarding the selected location to permit users to experience changes in the virtual world or learn more about locations and objects found at locations visited by the users.

With regard to claim 3, Zyda further discloses receiving a user query  from the visitor device (updates may be retrieved in response to a user request)(¶36) regarding the at least one previously visited location (news may be related to locations in the virtual world, such as real-world weather correlated to virtual regions of the virtual world)(¶37–39), wherein the query results are responsive to the user query (real-world news may be obtained and displayed)(e.g., fig. 5; ¶54).

With regard to claim 4, Hagenbuch further discloses receiving a selection of the at least one location from among the history of locations, wherein generating the VR presentation is further based on the selection of the at least one location (users may select a location and generate a path to that locaiton, which may be displayed in the VR browser)(9:12–27; 7:36–58).

With regard to claim 6, Hagenbuch further discloses updating the dynamically generated paths based on input from the visitor device (paths are automatically updated as visitors join/leave/move)(9:12–27).

With regard to claim 7, Hagenbuch further discloses receiving a selection of one of the paths, wherein generating the VR presentation is further based on the selection of one of the paths (VR display is initialized in response to selection of a path)(7:64–8:10).

With regard to claim 8, Hagenbuch further discloses receiving one or more lists that include a plurality of locations within the virtual universe (upon selection of a location, the browser obtain a list of records at or proximate to the selected point)(6:30–41), wherein dynamically generating the paths is further based on connecting the plurality of locations to the current location of the visitor device within the virtual universe (the VR representation displays paths to the selected location)(7:13–52).

With regard to claim 9, Hagenbuch further discloses receiving a selection of one of the locations from the lists (upon selection of a location, the browser obtain a list of records at or proximate to the selected point)(6:30–41), wherein generating the VR presentation is further based on the selection of one of the locations from the lists (the VR representation displays paths to the selected location)(7:13–52). 

With regard to claim 10, Hagenbuch further discloses updating the dynamically generated paths as the current location of the visitor device moves along one of the paths in the virtual universe  (presentation is continuously updated as visitor moves along paths in the virtual universe)(7:59–8:16).

With regard to claim 11, Hagenbuch further discloses dynamically generating the paths includes generating one or more sub-paths each connecting a set of adjacent locations along one of the paths in the virtual universe (connection paths connecting adjacent points are generated)(8:26–52).

With regard to claim 12, Hagenbuch further discloses generating the VR presentation of the virtual universe is further based on a selection of one of the sub-paths (users may select one of the available connection paths to move in that direction)(8:26–52).

Claims 13–15 and 17–24 are rejected under the same rationale as claims 2–4 and 6–12, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch in view of Zyda further in view of Sud et al. (US 2014/0172906).

With regard to claim 26, while the system disclosed by Hagenbuch in view of Zyda shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the generated VR representation includes image data queried from the external web source.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to permit users to query external web sources for image data, such as time-shifted images, to allow viewing image representations of a selected location at different times to observe changes at that location over time. 

Conclusion                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/AARON N STRANGE/Primary Examiner, Art Unit 2419